Appellate Case: 22-1145     Document: 010110780343       Date Filed: 12/12/2022      Page: 1
                                                                                     FILED
                                                                         United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                            Tenth Circuit

                              FOR THE TENTH CIRCUIT                          December 12, 2022
                          _________________________________
                                                                            Christopher M. Wolpert
                                                                                Clerk of Court
  US GENERAL, LLC,

        Plaintiff - Appellee,

  v.                                                          No. 22-1145
                                                 (D.C. No. 1:18-CV-01256-REB-NRN)
  GUIDEONE MUTUAL INSURANCE                                    (D. Colo.)
  COMPANY,

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before HARTZ, TYMKOVICH, and MATHESON, Circuit Judges.
                  _________________________________

       Defendant-Appellant GuideOne Mutual Insurance Company (“GuideOne”)

 appeals following a jury verdict in favor of Plaintiff-Appellee US General, LLC (“US

 General”). Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

                                  I. BACKGROUND

                                   A. Factual History

       The evidence presented at trial, stated in the light most favorable to the jury’s

 verdict, Johnson v. Unified Government of Wyandotte County/Kansas City, Kansas,



       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 22-1145     Document: 010110780343       Date Filed: 12/12/2022     Page: 2



 371 F.3d 723, 728-29 (10th Cir. 2004), was as follows. In 2016, a hailstorm

 damaged a building owned by Crossroads American Baptist Church (“Crossroads”)

 and insured by GuideOne.

       Crossroads submitted a claim to GuideOne for the hailstorm damage.

 Crossroads hired US General as its general contractor to perform the repairs and later

 assigned its interest in the insurance policy to US General.

       GuideOne retained independent adjuster Jon Hayes to estimate the cost of

 repairs, which he said was about $55,000.1 US General believed the repairs would

 cost significantly more and commissioned its own estimate, which was at least

 $190,000. GuideOne next asked an engineer to assess the nature and extent of

 damage to the building. The engineer’s report identified significant areas of damage

 beyond Mr. Hayes’s estimate.

       Mr. Hayes then revised his estimate upward, but it still failed to include large

 portions of the damage and did not allow for any overhead and profit for US General.

 Throughout 2017, US General continued requesting payments for repairs not

 included in Mr. Hayes’s estimate. GuideOne then commissioned a building

 consultant, Jeff Arreguy, to provide a second opinion on the cost of repairs. In

 November 2017, he found that the scope of the project was $369,000.

       Throughout this time, GuideOne issued partial payments for certain areas of

 damage, but the payments fell far short of the funds US General needed to complete


       1
           We use round numbers to refer to the sums in dispute.

                                            2
Appellate Case: 22-1145     Document: 010110780343         Date Filed: 12/12/2022   Page: 3



 the repairs. This hindered US General’s ability to begin making the repairs because,

 according to the testimony of its principal, all of the repairs “had to start

 concurrently” and it is “more expensive to start and stop a project.” App., Vol. VIII

 at 165. Thus, US General did not begin work on the building until early 2018.

 According to testimony at trial, the repeated delays in payment caused significant

 difficulties for US General in its relationship with the subcontractors hired to perform

 some of the work. Id. at 170 (the delayed payments resulted in “a contentious period

 of time”).

        US General continued working through the spring of 2018 and encountered

 additional expenses covered by the insurance policy. On April 4, 2018, US General

 sent an invoice to GuideOne for $91,000. The same day, a GuideOne representative

 said a “check [wa]s in the mail” for that amount. App., Vol. VIII at 169. The check

 did not arrive. In July 2018, GuideOne issued a partial payment of $23,000. US

 General did not receive full payment for the $91,000 invoice until October 4, 2018.

        By that point, GuideOne had paid most of the money it owed under the

 insurance policy. But one area remained in dispute. US General requested $70,000

 for work it expected to perform on the building’s electrical systems and heating,

 ventilation, and air conditioning (“HVAC”). GuideOne, however, refused to pay the

 $70,000 for the electrical and HVAC systems.




                                              3
Appellate Case: 22-1145    Document: 010110780343        Date Filed: 12/12/2022    Page: 4



                                 B. Procedural History

    The Complaint and Pretrial Motion Practice

        Crossroads brought this case against GuideOne in May 2018. It filed an

 amended complaint on October 19, 2018, after US General had received the final

 payment from GuideOne. The amended complaint asserted three claims:

        (1) Breach of contract, based on GuideOne’s refusal to pay the $70,000
            requested for electrical and HVAC work;

        (2) Common law bad faith breach of insurance contract, based on GuideOne’s
            alleged bad faith in refusing to pay the amount it owed under the policy;
            and

        (3) Unreasonable delay of payment under Colo. Rev. Stat. §§ 10-3-1115 and
            10-3-1116.

 In September 2019, Crossroads successfully moved to join US General to act as

 Plaintiff.

        In May 2019, GuideOne moved for summary judgment on all of US General’s

 claims. In response, US General voluntarily dismissed its second claim for common

 law bad faith breach of insurance contract. The district court denied summary

 judgment as to the remaining claims, writing, “[i]t is apparent that there exist genuine

 disputes as to material facts that are not appropriate for summary resolution.” App.,

 Vol. IV at 169-70.

    The Jury Trial

        The case proceeded to a jury trial on US General’s remaining two claims—

 breach of insurance contract and unreasonable delay of insurance benefits. GuideOne

 did not file a motion for a judgment as a matter of law under Federal Rule of Civil

                                            4
Appellate Case: 22-1145    Document: 010110780343        Date Filed: 12/12/2022      Page: 5



 Procedure 50(a) during the trial, either at the close of US General’s evidence or after

 it presented its own evidence. App., Vol. IX at 59-61, 248-58.

       The district court drafted jury instructions and a verdict form and circulated

 them to the parties. GuideOne said it had “[n]o objection” to the instructions or

 verdict form. App., Vol. X at 218.

       The district court instructed the jury that it must find in favor of US General

 on the unreasonable delay claim if it determined:

              “1. That the defendant delayed and/or denied payment of
              insurance benefits to the plaintiff; and

              2. That the defendant’s delay and/or denial of payment
              was without a reasonable basis.”

 App., Vol. V at 227. The court then instructed the jury that if it found GuideOne

 liable on the unreasonable delay claim, it must record on the verdict form “the total

 dollar amount of the insurance benefits for which payment was delayed and/or denied

 without a reasonable basis.” Id. at 231.

       The verdict form required the jury (1) to indicate whether GuideOne was liable

 on each of US General’s two claims, and (2) to state the amount of damages for each

 claim on which it found liability. App., Vol. V at 199-203.

       For US General’s breach-of-contract claim, the verdict form required the jury

 to list the amount of “general damages” that US General had suffered due to

 GuideOne’s breach. Id. at 200. If the jury found no general damages, it was

 permitted to award nominal damages of one dollar.



                                            5
Appellate Case: 22-1145     Document: 010110780343       Date Filed: 12/12/2022    Page: 6



       For the unreasonable delay claim, the verdict form required the jury to identify

 the “total amount of insurance benefits, if any, [it] f[ound] by a preponderance of the

 evidence were delayed or denied by GuideOne . . . without a reasonable basis.” Id.

 at 202. The form also required the jury to assess damages on the unreasonable delay

 claim separately for the time periods before and after May 23, 2018, the date the

 original complaint was filed. Id.

       During deliberations, the jury sent the following written query to the district

 court: “For questions 7 and 8 [on the verdict form]”—that is, the two questions

 asking the jury to assess damages for the unreasonable delay claim for the periods

 before and after the case was filed—“will the[] amounts get paid out to U.S. General

 or are they just statements of facts[?]” Id. at 237. The court responded in writing

 that “[a]ny damages you award in your answers to questions 7 and 8 on the Verdict

 Form will be awarded to (‘paid out to’) the plaintiff, US General, LLC.” Id. at 238.

       The jury returned a verdict in favor of US General on both claims. On the

 breach-of-contract claim, the jury found that US General had not suffered any general

 damages, but awarded $1 in nominal damages. On the unreasonable delay claim, the

 jury found that GuideOne had unreasonably delayed payment of $155,700 in

 insurance benefits before May 23, 2018, and $136,700 after that date. When the jury

 verdict was announced, GuideOne did not object or argue that it was inconsistent.

 App., Vol. IX at 289-90.




                                            6
Appellate Case: 22-1145    Document: 010110780343       Date Filed: 12/12/2022    Page: 7



    Post-Trial Motions

       GuideOne filed a motion to amend the judgment under Federal Rule of Civil

 Procedure 59(e). It argued that (1) US General could obtain only $1 for unreasonable

 delay damages because the jury found only $1 of nominal damages on the breach-of-

 contract claim, (2) insufficient evidence supported the unreasonable delay claim, and

 (3) US General was not entitled to any unreasonable delay damages stemming from

 the period after the lawsuit was filed.

       US General moved for attorney fees of $391,295.50, under Colo. Rev. Stat.

 § 10-3-1116, which provides that if a plaintiff succeeds on an unreasonable delay or

 denial claim, it may recover attorney fees and double damages. It also requested an

 amended judgment to reflect the double damages provided by the statute.

       On March 30, 2022, the district court denied GuideOne’s motion to amend the

 judgment and granted US General’s motion for double damages and attorney fees.

 This appeal followed.

                                    II. DISCUSSION

       GuideOne argues on appeal that

       A. The district court erred by allowing US General to recover unreasonable
          delay damages for delays that occurred after the complaint was filed.

       B. The jury verdict was inconsistent because the jury awarded significant
          damages on US General’s unreasonable delay claim, but no damages on its
          breach-of-contract claim.

       C. The evidence at trial was insufficient to support the jury’s verdict because
          the evidence showed that GuideOne complied with Colorado insurance
          regulations.


                                           7
Appellate Case: 22-1145     Document: 010110780343       Date Filed: 12/12/2022    Page: 8



       D. The district court abused its discretion in granting US General’s request for
          attorney fees.

                          A. Damages for Post-Complaint Delays

       GuideOne argues that, under Colorado law, the filing of the complaint

 suspended its duty to negotiate with US General, and thus US General cannot recover

 damages on its unreasonable delay claim for post-complaint delays. Aplt. Br. at

 11-14. GuideOne asserts that the district court’s failure to acknowledge this pre-

 complaint/post-complaint distinction caused two errors: (1) the jury instructions and

 verdict form should have told the jury it could not assess damages for post-complaint

 delays, id. at 13, and (2) the district court should have granted the Rule 59(e) motion

 to amend the judgment, id. at 18, 23.

       We affirm. GuideOne waived any challenge to the jury instructions, and its

 argument misinterprets Colorado law.

    Legal Background

       Colo. Rev. Stat. § 10-3-1116 provides that an insured can sue its insurer if the

 insurer “unreasonably delay[ed] or deni[ed]” the insured’s claim for benefits. “[A]n

 insurer’s delay or denial was unreasonable if the insurer delayed or denied

 authorizing payment of a covered benefit without a reasonable basis for that action.”

 Id. § 10-3-1115.

       Sections 10-3-1115 and 10-3-1116 created a “new private right of action” that

 is similar to, but distinct from, “an action alleging breach of the common law duty of

 good faith and fair dealing.” Kisselman v. Am. Fam. Mut. Ins. Co., 292 P.3d 964,


                                            8
Appellate Case: 22-1145    Document: 010110780343         Date Filed: 12/12/2022      Page: 9



 973 (Colo. App. 2011). The statutes’ legislative history reveals that “their purpose

 . . . was to announce a standard of conduct . . . in addition to and less onerous [for

 plaintiffs] than the common law standard of good faith and fair dealing.” Id. at 974.

       In cases dealing with the common-law duty of good faith and fair dealing,

 Colorado courts have held that the “duty of good faith and fair dealing continues

 unabated during the life of an insurer-insured relationship, including through a

 lawsuit or arbitration between the insured and the insurer, although the adversarial

 nature of such proceedings may suspend the insurer’s obligation to negotiate as a

 reflection of good faith.” Sanderson v. Am. Fam. Mut. Ins. Co., 251 P.3d 1213, 1217

 (Colo. App. 2010) (emphasis added); see also Bucholtz v. Safeco Ins. Co., 773 P.2d

 590, 592-93 (Colo. App. 1988); Bankr. Est. of Morris v. COPIC Ins. Co., 192 P.3d

 519, 523-24 (Colo. App. 2008).

       No Colorado court has applied this principle—that the initiation of a lawsuit

 may “suspend” an insurer’s duty to make prompt payments—to unreasonable delay

 claims under § 10-3-1115. And no Colorado court has ever held that an unreasonable

 delay claim—whether statutory or common law—encompasses only damages arising

 before the insured files suit. To the contrary, the Colorado courts of appeals have

 repeatedly emphasized that “bad faith breach of an insurance contract encompasses

 all of the dealings between the parties, including conduct occurring before, during,

 and after trial.” Bankr. Est. of Morris, 192 P.3d at 524; see also Parsons ex rel.

 Parsons v. Allstate Ins. Co., 165 P.3d 809, 815 (Colo. App. 2006). In fact, the

 Colorado Supreme Court cited with approval a court of appeals case holding that

                                             9
Appellate Case: 22-1145       Document: 010110780343          Date Filed: 12/12/2022     Page: 10



  “evidence of bad faith conduct which occurred after the filing of the complaint was

  admissible” because the evidence indicated “a continuation of the same difficulties

  that preceded the filing of the complaint.” Dale v. Guaranty Nat. Ins. Co., 948 P.2d

  545, 552 (Colo. 1997) (quoting Southerland v. Argonaut Ins. Co., 794 P.2d 1102,

  1106 (Colo. Ct. App. 1990)); see also id. (“[T]he tort of bad faith breach of insurance

  contract encompasses an entire course of conduct.”).

     Analysis

           a. Jury instructions and verdict form

           To the extent GuideOne’s pre-complaint/post-complaint argument is based on

  the jury instructions or verdict form, it is waived. Before releasing the jury to

  deliberate, the district court circulated the jury instructions and verdict form to the

  parties and gave them an opportunity to lodge objections. App., Vol. X at 217-18.

  GuideOne said it had “[n]o objection” to the instructions or verdict form. Id. at 218.

           If a party fails to timely object to jury instructions or verdict forms that it later

  challenges on appeal, we review the instructions and forms for plain error. Barber v.

  T.D. Williamson, Inc., 254 F.3d 1223, 1227 (10th Cir. 2001). “Plain error is (1)

  error, (2) which is plain, (3) which affects substantial rights, (4) and which seriously

  affects the fairness, integrity, or public reputation of judicial proceedings.” Somerlott

  v. Cherokee Nation Distribs., Inc., 686 F.3d 1144, 1151 (10th Cir. 2012). If the party

  fails to “argue for plain error and its application on appeal,” it waives appellate

  review of the issue. Richison v. Ernest Grp., Inc., 634 F.3d 1123, 1131 (10th Cir.

  2011).

                                                 10
Appellate Case: 22-1145      Document: 010110780343          Date Filed: 12/12/2022     Page: 11



         Here, the district court provided both parties the opportunity to lodge

  objections to the jury instructions and forms, and GuideOne said it had none. App.,

  Vol. X at 218. It therefore forfeited a challenge to the jury instructions and verdict

  forms, and because GuideOne has not advanced a plain error argument in its opening

  brief, it has waived the issue. Richison, 634 F.3d at 1131.

         In its reply brief, GuideOne asserts that even “under a waiver standard,” “[t]he

  trial court erred in reviewing the jury instruction[s].” Aplt. Reply Br. at 2. But even

  if we were to entertain this argument, GuideOne fails to address the elements of plain

  error, and instead tries to argue that it did not forfeit the issue in district court. Id.

  at 3. Because GuideOne “make[s] no effort to explain how the district court plainly

  erred” under the relevant legal standard, it has waived the issue. Platt v. Winnebago

  Indus., Inc., 960 F.3d 1264, 1273 (10th Cir. 2020).2

         b. Rule 59(e) motion

         We “review[] the district court’s ruling on a Rule 59(e) motion for abuse of

  discretion.” Loughridge v. Chiles Power Supply Co., 431 F.3d 1268, 1275 (10th Cir.

  2005). To the extent the district court’s ruling depended on a legal conclusion, we



         2
           GuideOne also contends that “the verdict form dropped ‘unreasonable’ delay
  or denial thereby incorrectly instructing the jury on the law for bad faith breach on
  [sic] insurance contract.” Aplt. Br. at 13. Because GuideOne failed to raise a
  contemporaneous objection to the verdict form’s wording and fails to argue plain
  error on appeal, this argument is waived. Also, GuideOne is wrong. The form
  instructed the jury to indicate the amount of insurance benefits that “were improperly
  delayed and/or denied [by GuideOne] . . . without a reasonable basis.” App., Vol. V
  at 231 (emphasis added).

                                               11
Appellate Case: 22-1145      Document: 010110780343       Date Filed: 12/12/2022    Page: 12



  review that conclusion de novo. Burke v. Regalado, 935 F.3d 960, 1044 (10th Cir.

  2019).

           GuideOne argues that, due to its post-complaint argument, the district court

  erred in denying its motion to amend the judgment. Aplt. Br. at 23-27. It contends

  that a party cannot maintain an unreasonable delay claim premised on post-litigation

  conduct and asserts that the district court should have amended the verdict to remove

  damages stemming from delays that occurred after May 23, 2018. Id. We agree with

  the district court.

           Colo. Rev. Stat. § 10-3-1115, the unreasonable delay statute, contains no

  language stating that an insurer cannot incur liability for unreasonably delaying

  payment after the insured files suit. The cases GuideOne cites only concern the

  common-law duty of good faith and fair dealing, and the statutory cause of action

  imposes a “less onerous” standard on plaintiffs. Kisselman, 292 P.3d at 975.

  GuideOne thus presents no authority for its claim that the filing of a lawsuit

  precludes an insured from recovering for ensuing delays in payment, and neither the

  text nor the legislative history of the statute supports GuideOne’s position.

           Even if the same standard governs common-law and statutory delay claims,

  Colorado cases establish that an insurer’s obligation to act in good faith “continues

  . . . through a lawsuit or arbitration between the insured and the insurer.” Sanderson,

  251 P.3d at 1217; see also Bucholtz, 773 P.2d at 592-93; Bankr. Est. of Morris, 192

  P.3d at 523-24. The Colorado Supreme Court reinforced this principle when it cited

  with approval a case upholding the admission of “evidence of bad faith conduct

                                              12
Appellate Case: 22-1145    Document: 010110780343        Date Filed: 12/12/2022       Page: 13



  which occurred after the filing of the complaint.” Dale, 948 P.2d at 552 (citing

  Southerland, 794 P.2d at 1106). Dale also suggested that if an insurance company

  delays payments resulting from arbitration, that would support a bad faith breach of

  insurance contract claim, indicating that unreasonable delay claims can be based on

  conduct that occurred after an adversarial proceeding began. See id. at 552 n.10. In

  short, the statute and the pertinent cases support that an insurer must generally

  continue to make prompt payments of undisputed claims even during litigation with

  the insured.

        GuideOne’s arguments to the contrary are unpersuasive. It cites cases holding

  that the initiation of an adversarial proceeding “may suspend the insurer’s obligation

  to negotiate as a reflection of good faith” in some circumstances. Sanderson, 251

  P.3d at 1217 (citing Bucholtz, 773 P.2d at 592-93) (emphasis added). But it offers no

  reason why, in this case, US General’s complaint suspended its duty to promptly pay

  uncontested claims.

        The facts of this case demonstrate the infirmity of GuideOne’s argument. In

  April 2018, US General sent GuideOne an invoice for $91,000 of repairs. That same

  day, a GuideOne representative said the “check is in the mail”—an apparent

  concession that the policy covered those repairs. App., Vol. VIII at 169. But the

  check never came, so US General initiated this suit in May 2018. Although

  GuideOne does not dispute that the policy covered the $91,000, it did not pay until

  October 2018, six months after US General sent the invoice. Id. at 173. In other

  words, according to US General’s evidence, GuideOne unreasonably delayed

                                             13
Appellate Case: 22-1145    Document: 010110780343        Date Filed: 12/12/2022     Page: 14



  payments for repairs that were undisputedly covered by the policy before and after

  US General filed the complaint. GuideOne does not explain why filing the complaint

  terminated its obligation to promptly make uncontested payments.

        For these reasons, we affirm.

                              B. Inconsistent Jury Verdict

        GuideOne argues that damages under the Colorado unreasonable delay statute

  are limited to the amount of benefits the insurer owes under the insurance policy,

  Aplt. Br. at 14, and that a plaintiff’s unreasonable delay damages are capped at its

  breach-of-contract damages. Id. at 15. Because the jury awarded no general breach-

  of-contract damages, GuideOne argues that the award of unreasonable delay damages

  produced an internally inconsistent verdict. Id. at 16-17.

        GuideOne raised this argument in its motion to amend the judgment under

  Federal Rule of Civil Procedure 59(e). App., Vol. X at 9-10. The district court held

  that GuideOne waived this argument by failing to object to the verdict when the jury

  rendered it. Id. at 271-72. Because GuideOne does not challenge that determination

  on appeal, we affirm.

     Legal Background

        Colo. Rev. Stat. § 10-3-1116, the unreasonable delay statute, provides that

  when an insured proves an insurer unreasonably delayed or denied payment under an

  insurance policy, the insured “may bring an action . . . to recover reasonable attorney

  fees and court costs and two times the covered benefit.” Id. § 10-3-1116(1). We

  have held that a claim for “two times the covered benefit” under § 10-3-1116 is

                                            14
Appellate Case: 22-1145    Document: 010110780343          Date Filed: 12/12/2022      Page: 15



  “distinct from the insured’s underlying entitlement to benefits under the insurance

  contract.” Etherton v. Owners Ins. Co., 829 F.3d 1209, 1229 (10th Cir. 2016). Thus,

  “[i]n total, the damages may equal three times the covered benefit, but not because

  the damages were trebled. The insured’s recovery would be predicated on liability

  for two distinct causes of action—the insurer’s breach of contract and its

  unreasonable delay or denial of a claim.” Id. at 1230.

     Analysis

        In its Rule 59(e) motion, GuideOne did not frame its argument in terms of an

  inconsistency in the jury’s verdict. ROA, Vol. X at 10-11. Instead, it simply stated

  that “[t]he judgment should be amended to reflect the jury determination of damages

  of $1 and an unreasonable delay of payment of that covered amount.” Id. at 10.

        The district court said GuideOne’s “argument that the award of one dollar in

  nominal damages on the claim for breach of contract limits the damages which can be

  awarded on the claim for unreasonable delay . . . is, in essence, a claim that the

  verdict is inconsistent.” App., Vol. X at 272. Because GuideOne did not object to

  the alleged inconsistency when the jury rendered its verdict, the district court found

  that it had waived the argument. Id. at 271-72.

        In its brief on appeal, GuideOne does not address the district court’s

  understanding that its Rule 59(e) motion claimed the jury’s verdict was inconsistent.

  Aplt. Br. at 14-18. At oral argument, however, GuideOne said its contention that the

  verdict should be amended to reflect $1 in unreasonable delay damages is, in effect, a

  claim that the jury’s verdict was inconsistent. Oral Arg. at 06:55-07:07. But

                                             15
Appellate Case: 22-1145      Document: 010110780343        Date Filed: 12/12/2022     Page: 16



  GuideOne does not challenge the district court’s decision that it waived this argument

  by failing to object while the jury was still present. Aplt. Br. at 14-18.

           GuideOne has therefore waived this issue. When a jury returns its verdict, a

  party that believes the verdict is inconsistent must “object . . . before the jury is

  discharged.” Bartee v. Michelin N. Am., Inc., 374 F.3d 906, 911 (10th Cir. 2004)

  (quotations omitted). If the party fails to do so, it has waived the issue “unless the

  verdict is inconsistent on its face such that the entry of judgment upon the verdict is

  plain error.” Id. “Plain error” review in this context does not involve the traditional

  four-part test. Id. at 911 n.2. Instead, a facially inconsistent verdict is plain error.

  Id. at 911.

           GuideOne did not object to the verdict after the verdict was read and before

  the district court dismissed the jury. App., Vol. IX at 289-90. GuideOne thus may

  mount a challenge on appeal only by showing the verdict was inconsistent on its face.

  Bartee, 374 F.3d at 911. But GuideOne makes no attempt in its briefing to do so.

  Indeed, at oral argument, it conceded that any inconsistency in the verdict was

  difficult to ascertain at the time the jury rendered its decision. Oral Arg. at 12:14-

  12:43.

           For these reasons, GuideOne waived its challenge to the asserted inconsistency

  in the jury’s verdict, so we affirm.

                               C. Sufficiency of the Evidence

           GuideOne contends that insufficient evidence supported US General’s

  unreasonable delay claim because it complied with Colorado insurance regulations in

                                              16
Appellate Case: 22-1145      Document: 010110780343        Date Filed: 12/12/2022    Page: 17



  its treatment of US General. Aplt. Br. at 18-21. We hold that GuideOne waived any

  challenge to the sufficiency of the evidence by failing to file a motion for a judgment

  as a matter of law at trial.

         Under Federal Rule of Civil Procedure 50(a)(1), “[i]f a party has been fully

  heard on an issue during a jury trial and the court finds that a reasonable jury would

  not have a legally sufficient evidentiary basis to find for the party on that issue,” the

  court may grant a motion for a judgment as a matter of law against the party. Failure

  to challenge the sufficiency of the evidence under Rule 50(a) precludes such a

  challenge on appeal. See ClearOne Commc’ns, Inc. v. Biamp Sys., 653 F.3d 1163,

  1183 (10th Cir. 2011).

         GuideOne argues US General’s evidence for its unreasonable delay claim was

  insufficient because GuideOne complied with the Colorado insurance regulation

  providing that “[a]ll insurers . . . shall make a decision on claims and/or pay benefits

  due under the policy within sixty (60) days after receipt of a valid and complete

  claim unless there is a reasonable dispute between the parties concerning such claim,

  and provided the insured has complied with the terms and conditions of the policy of

  insurance.” Colo. Code Regs § 702-5:5-1-14(A)(1)(a). But GuideOne’s failure to

  raise this argument in a Rule 50(a) motion during the trial, App., Vol. IX at 58-61,




                                              17
Appellate Case: 22-1145    Document: 010110780343       Date Filed: 12/12/2022    Page: 18



  248-58, precludes it from asserting the challenge on appeal.3 ClearOne Commc’ns,

  Inc., 653 F.3d at 1183. Because GuideOne waived this issue, we affirm.4

                                    D. Attorney Fees

        GuideOne argues the district court abused its discretion when it granted US

  General’s request for $391,295.50 in attorney fees. Aplt. Br. at 27-31. To support its

  request before the district court, US General submitted a “lodestar calculation”—it

  multiplied the hours its attorneys worked on the case by a proposed hourly rate for

  each attorney. App., Vol. VI at 206. The court accepted this calculation, finding that

  the hours billed and the proposed hourly rates were reasonable. App., Vol. X at

  281-82. GuideOne argues the court erred in reaching these factual findings. Aplt.

  Br. at 27-31. We disagree with GuideOne and affirm.



        3
           GuideOne suggests the evidence did not support the jury’s verdict because
  GuideOne “paid the replacement cost upon being provided confirmation that the
  agreed upon repairs had been performed, again as per the policy.” Aplt. Br. at 9; see
  also Oral Arg. at 00:41-01:37. But GuideOne never presented this argument to the
  district court in a Rule 50(a) motion for a judgment as a matter of law, so the
  argument is waived.
        4
          GuideOne’s argument also fails on the merits. We have rejected GuideOne’s
  contention that “[t]he fact [that it] complied with . . . [Colorado’s] prompt payment
  regulations must preclude, as a matter of law, [US General’s] claim of unreasonable
  delay and denial.” Aplt. Br. at 21. In Peden v. State Farm Mut. Auto. Ins. Co., 841
  F.3d 887 (10th Cir. 2016), we addressed the interaction between Colorado’s prompt
  payment regulation and unreasonable delay claims, and held that “compliance with
  this regulation does not mean that the insurer acted reasonably.” Id. at 894; see also
  Etherton, 829 F.3d at 1228 n.7 (“The regulations only provide minimum standards to
  avoid penalties. Although an insurer may act unreasonably if it violates the
  regulation, it does not follow an insurer acts reasonably if it meets the regulation’s
  minimum standards.”).

                                            18
Appellate Case: 22-1145     Document: 010110780343           Date Filed: 12/12/2022   Page: 19



     Standard of Review

        “We review a district court’s decision on whether to award attorney fees for

  abuse of discretion, but we review de novo the district court’s application of the legal

  principles underlying that decision.” Pound v. Airosol Co., 498 F.3d 1089, 1100-01

  (10th Cir. 2007) (quotations omitted). To the extent the district court made factual

  findings to support its fee award, we review those findings for clear error, Rutter &

  Wilbanks Corp. v. Shell Oil Co., 314 F.3d 1180, 1187 (10th Cir. 2002), meaning we

  “may reverse only if the district court’s finding lacks factual support in the record or

  if, after reviewing all the evidence, we have a definite and firm conviction that the

  district court erred,” Nat’l Fitness Holdings, Inc. v. Grand View Corp. Ctr., 749 F.3d

  1202, 1206 (10th Cir. 2014). Whether hours billed and hourly rates for a lodestar

  calculation are reasonable is a question of fact. See Mares v. Credit Bureau of Raton,

  801 F.2d 1197, 1205 (10th Cir. 1986).

     Additional Procedural History

        Four attorneys worked on this case on behalf of US General—Michael Duffy,

  Larry Bache, Jonathan Bukowski, and Timothy Burchard. At trial, Mr. Duffy and

  Mr. Bache examined witnesses and delivered US General’s opening and closing

  statements. App., Vol. VI at 220-39 (US General’s billing statements). Mr.

  Bukowski also attended the trial to coordinate the display of US General’s exhibits,

  assist in trial preparation, and perform legal research.

        In its motion for attorney fees, US General proposed a lodestar calculation of

  $391,295.50. To support that calculation, US General submitted a detailed billing

                                             19
Appellate Case: 22-1145    Document: 010110780343        Date Filed: 12/12/2022     Page: 20



  statement documenting the time spent by each attorney, along with an affidavit from

  Mr. Bache describing the work he and his colleagues performed. The lodestar

  calculation included billing rates for Mr. Duffy at $550 per hour, Mr. Bache at $450

  per hour, Mr. Bukowski at $400 per hour, Mr. Burchard at $350 per hour, and

  paralegals at $125 per hour. US General also submitted a letter from a Denver

  attorney Rory Francis, who opined that (1) the hourly rates at which US General’s

  lawyers billed “correspond with each attorney’s education, experience, and expertise”

  and are within the range of rates charged by comparable attorneys, though “near the

  top of” that range; and (2) the hours billed were reasonable in light of the demands of

  the case. App., Vol. VI at 258-59.

        GuideOne opposed US General’s attorney fees request. It provided a report

  from another Denver attorney Troy Rackham. He opined that the hourly rates

  charged by the four US General attorneys were higher than the prevailing market

  rates, given these attorneys’ legal experience. App., Vol. X at 42-48. GuideOne also

  contended that Mr. Bukowski’s presence at trial was unnecessary.

        The district court granted US General’s motion and awarded the lodestar

  amount—$391,295.50. In reaching that decision, the district court found that (1) US

  General’s attorneys’ hourly rates were reasonable—though “toward the high end of

  reasonable rates”—given the prevailing market rates, App., Vol. X at 281; (2) US

  General’s attorneys had “achieved a high degree of success in this case” in light of

  the large jury verdict, which supported relatively high hourly rates, id. at 282; and

  (3) the amount of time US General’s attorneys spent on the case was reasonable,

                                             20
Appellate Case: 22-1145    Document: 010110780343        Date Filed: 12/12/2022    Page: 21



  including the time that Mr. Bukowski spent at trial. The court noted that “Mr.

  Bukowski’s extensive knowledge of the record was important to preparation of trial

  witnesses and developing strategy for direct and cross examination at trial.” Id.

  at 282.

     Legal Background

        As noted, Colo. Rev. Stat. § 10-3-1116(1) provides that a plaintiff who brings

  a successful unreasonable delay claim under § 10-3-1115 can recover “reasonable

  attorney fees.” We apply Colorado law to assess the reasonableness of the fee

  request. See Scottsdale Ins. Co. v. Tolliver, 636 F.3d 1273, 1279 (10th Cir. 2011).

        Under Colorado law, “[i]f a statute providing for a fee award does not provide

  a specific definition of ‘reasonableness,’ the amount of the award must be determined

  in light of all the circumstances, based upon the time and effort reasonably expended

  by the prevailing party’s attorney.” Tallitsch v. Child Support Servs., Inc., 926 P.2d

  143, 147 (Colo. App. 1996). “The initial estimate by the court of a reasonable

  attorney fee is reached by calculation of the ‘lodestar’ amount. This amount

  represents the number of hours reasonably expended multiplied by a reasonable

  hourly rate and carries with it a strong presumption of reasonableness.” Id. After

  calculating the lodestar, the district court may increase or decrease the fee award

  “based on the degree of success achieved.” Id. at 148.

        In determining a reasonable hourly rate, the district court should consider “the

  prevailing market rate by private lawyers in the community,” as well as the

  “experience, reputation, and ability” of the lawyers seeking fees. Payan v. Nash

                                            21
Appellate Case: 22-1145      Document: 010110780343       Date Filed: 12/12/2022      Page: 22



  Finch Co., 310 P.3d 212, 221 (Colo. App. 2012). After identifying a reasonable

  hourly rate, the district court must also assess the “necessity for the hours billed.”

  In re Marriage of Aragon, 444 P.3d 837, 841 (Colo. App. 2019).

     Analysis

        Because GuideOne has not shown on appeal that the district court erred in its

  factual determinations underlying the fee award, the court did not abuse its discretion

  in approving that award.

        a. Hourly rate

        Both parties presented reports on the reasonableness of the proposed hourly

  rates from experienced Denver attorneys familiar with the local legal market.

  Compare App., Vol. VI at 258-59 with App., Vol. X at 29-30. GuideOne does not

  explain how the district court clearly erred in crediting US General’s expert over

  GuideOne’s. Because US General supported its fee request with evidence about the

  Denver legal market, the district court’s determination that those fees were

  reasonable has “factual support in the record.” National Fitness Holdings, Inc., 749

  F.3d at 1206. The district court therefore did not clearly err in finding that US

  General’s proposed hourly rates were reasonable in light of the Denver legal market.5




        5
           The district court noted that US General’s hourly rates were “toward the high
  end of reasonable rates for this type of litigation.” App., Vol. X at 281. We agree.
  But because US General introduced expert evidence suggesting that the proposed
  rates were within the reasonable range in the Denver market, we cannot say the
  district court abused its discretion in approving those rates.

                                             22
Appellate Case: 22-1145    Document: 010110780343        Date Filed: 12/12/2022      Page: 23



        b. Degree of success

        In addition to its legal market finding, the district court found that US

  General’s proposed hourly rates were reasonable because its attorneys “achieved a

  high degree of success in this case,” App., Vol. X at 282—a jury verdict of almost

  $300,000, which the court later doubled under Colo. Rev. Stat. § 10-3-1116 at US

  General’s request.

        GuideOne perfunctorily challenges the district court’s assessment of US

  General’s success. Aplt. Br. at 29. It suggests that because the jury awarded no

  general damages on US General’s breach-of-contract claim, US General achieved

  only “limited success.” Aplt. Br. at 29. But this ignores the large unreasonable delay

  award. Viewing the case as a whole, we conclude the district court did not clearly err

  in determining US General’s attorneys achieved a “high degree of success.” App.,

  Vol. X at 282. And, under Colorado law, a high “degree of success achieved”

  supports a larger fee award. Tallitsch, 926 P.2d at 147.

        c. Number of hours

        GuideOne’s primary challenge on appeal to the number of hours used for the

  lodestar calculation is its argument that Mr. Bukowski’s presence at trial was

  unnecessary.6 It provides no reason for us to disagree with the district court’s


        6
          GuideOne also suggests the time US General spent on summary judgment
  briefing should be deducted from the lodestar because its summary judgment motions
  “only became necessary” when “Plaintiff[] fail[ed] to originally bring this lawsuit in
  the name of the correct party.” Aplt. Br. at 31. We disagree.
         As noted above, Crossroads was the original plaintiff, but had assigned its
  rights under the insurance contract to US General and successfully moved to join US
                                            23
Appellate Case: 22-1145    Document: 010110780343        Date Filed: 12/12/2022    Page: 24



  analysis. The district court observed that even though Mr. Bukowski did not examine

  witnesses or deliver the opening statement or closing argument, his “extensive

  knowledge of the record” helped US General strategize at trial. App., Vol. X at

  281-82. US General’s billing records confirm this point. On each day of the trial,

  Mr. Bukowski billed time for assisting the other attorneys in their preparation of

  witnesses and trial arguments, including legal research. See, e.g., App., Vol. VI

  at 238 (Mr. Bukowski bills time for “research[ing] directed verdict standards” and

  “work[ing] with Mike Duffy to review trial notes and prepare closing argument.”).

  The district court thus did not clearly err in determining that Mr. Bukowski’s

  presence at trial was reasonable.

        For these reasons, we affirm the district court’s attorney fees award.




  General as plaintiff. GuideOne suggests that an error by US General’s attorneys
  necessitated the summary judgment briefing and unnecessarily increased the number
  of hours they spent on the case. Aplt. Br. at 31. Because GuideOne fails to develop
  this contention, it is arguably waived. See Adler v. Wal–Mart Stores, Inc., 144 F.3d
  664, 679 (10th Cir. 1998) (“Arguments inadequately briefed in the opening brief are
  waived.”). Also, as the district court observed, the issues in the summary judgment
  briefing had nothing to do with which party was the proper plaintiff. App., Vol. X at
  282; see also Dist. Ct. Doc. 28 (GuideOne’s first motion for summary judgment);
  App., Vol. II at 9-11 (GuideOne’s second motion for summary judgment). We see no
  reason to deduct hours related to summary judgment briefing.

                                            24
Appellate Case: 22-1145   Document: 010110780343       Date Filed: 12/12/2022   Page: 25



                                  III. CONCLUSION

        We affirm the district court’s judgment.


                                            Entered for the Court


                                            Scott M. Matheson, Jr.
                                            Circuit Judge




                                           25